Exhibit 10.1

 



  

 AMENDMENT TO PLAN SUPPORT AGREEMENT

 

 

THIS AMENDMENT dated as of December 20, 2016 (this “Amendment”) is entered into
by
and among:

 

(i) CHC Group Ltd. (the “Company”);

 

(ii) the undersigned beneficial holders, or investment advisors or managers for
the account of such beneficial holders together with their respective successors
and permitted assigns (each, a “Plan Sponsor” and, collectively, the “Plan
Sponsors”), of the 9.25% Senior Secured Notes due 2020 issued under that certain
Indenture, dated as of October 4, 2010, by and among CHC Helicopter S.A., as
issuer, each of the guarantors named therein, HSBC Corporate Trustee Company
(UK) Limited, as collateral agent, and The Bank of New York Mellon, as indenture
trustee;

 

(iv) the Official Committee of Unsecured Creditors (the “UCC”);[1]

 

(v) The Milestone Aviation Group Limited (“Milestone”);

 

(vi) Marble Ridge Capital L.P. (“Marble Ridge”) as a beneficial holder (or an
investment advisor to or manager for the account of such a holder) of 9.375%
Senior Notes due 2021, issued by CHC Helicopter S.A. pursuant to that certain
indenture, dated as of May 13, 2013, by and among CHC Helicopter S.A., as
issuer, each of the guarantors named therein and Law Debenture Trust Company, as
successor trustee; and

 

(vii) Solus Alternative Asset Management LP (“Solus” and, together with Marble
Ridge, the “Individual Creditor Parties”) as a beneficial holder (or an
investment advisor to or manager for the account of such a holder) of Unsecured
Notes.

 

The Company, the Plan Sponsors, the UCC, Milestone and the Individual Creditor
Parties are referred to herein as the “Amendment Parties” and each individually
as an “Amendment Party.” Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the PSA (as defined below).

 

RECITALS

 

WHEREAS, the Amendment Parties (together with certain other parties) entered
into that certain Plan Support Agreement dated as of October 11, 2016 (as
amended, supplemented or otherwise modified from time to time, the “PSA”);

 

WHEREAS, the Amendment Parties wish to amend certain provisions of the PSA; and

 

_______________

[1] The capitalized term “UCC” does not apply to the members of the UCC in their
individual capacities. All members of the UCC reserve and retain their
individual rights, whatever they may be, with respect to this Amendment and any
motions filed before the Bankruptcy Court. For the avoidance of doubt, the
obligations set forth in this Amendment shall be construed to bind any
individual member of the UCC only if such member has separately executed this
Amendment or a Joinder Agreement in its individual capacity.

 




 

 

 

WHEREAS, the Amendment Parties wish to take such actions necessary to give
effect to such amendments.

 

AMENDMENTS

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and in the PSA, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Amendment Parties agree as follows:

 

Section 1. Amendments.

 

 (a)         Subsection (F) of Section 6(a)(ii) of the PSA is hereby amended and
restated in its entirety as follows:

 

“(F)        obtain the entry by the Bankruptcy Court of the Final Cash
Collateral Order by no later than January 9, 2017, which order is in all
respects reasonably acceptable to the CHC Parties, Plan Sponsors and the UCC;”

 

Section 2. Effectiveness. This Amendment shall become effective and binding on
the Amendment Parties in accordance with the terms of the PSA upon the execution
and delivery by the Company, the Requisite Plan Sponsors, the UCC, Milestone and
the Individual Creditor Parties of an executed signature page hereto; provided,
however, the Company, the Requisite Plan Sponsors and the UCC expressly reserve
all rights, and take no position, with respect to whether the consent of the
Individual Creditor Parties is required pursuant to Section 10 of the PSA in
order for this Amendment to become effective and binding.

 

Section 3. Miscellaneous.

 

3.1       Except as specifically set forth herein, the terms of the PSA shall
remain in full force and effect and are hereby ratified and confirmed.

 

3.2       This Amendment may be executed in several counterparts, each of which
shall be deemed to be an original, and all of which together shall be deemed to
be one and the same agreement. Execution copies of this Amendment delivered by
facsimile, PDF or otherwise shall be deemed to be an original for the purposes
of this paragraph.

 

 

[Signature Page Follows]

 




 

 

 

IN WITNESS WHEREOF, the Amendment Parties have caused this Amendment to be duly
executed and delivered as of the day and year first written above.

 

COMPANY

 

CHC Group Ltd.

 

 

By: /s/ Hooman Yazhari
Name: Hooman Yazhari
Title: Senior Vice President, Legal, & Administration

 




 

 

 

REQUISITE PLAN SPONSORS

 

 

ALLIANCEBERNSTEIN L.P.

on behalf of its discretionary accounts

 

 

  By:  /s/ Robert Schwartz           Name:  Robert Schwartz           Title:
 Senior Vice President      

 

Future Fund Board of Guardians

By: Bain Capital Credit, LP, as Investment Manager

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 

Sankaty Credit Opportunities (F), L.P

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 

 




 

 



 

 

Sankaty Credit Opportunities V AIV II (Master), L.P.

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 

Sankaty Credit Opportunities VI-A, L.P.

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 

Sankaty Credit Opportunities VI-B (Master), L.P.

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 

 




 

 

 

 

Sankaty Managed Account (CalPERS), L.P.

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 

Bain Capital High Income Partnership, L.P.

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 

Sankaty Managed Account (E), L.P.

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 

 

Sankaty Managed Account (FSS), L.P.

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 

 




 

 

 

Sankaty Managed Account (PSERS), L.P.

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 

Sankaty Managed Account (TCCC), L.P.

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 

Sankaty Rio Grande FMC, L.P.

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 

Sears Holdings Pension Trust

By: Bain Capital Credit, LP, as Investment Manager

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 




 

 

 

 

Sankaty Credit Opportunities VI-EU (Master), L.P.

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 

Sankaty Credit Opportunities VI-G, L.P.

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 

 

Los Angeles County Employees Retirement Association

By: Bain Capital Credit, LP, as Manager

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 



 

American Century Capital Portfolios, Inc. – AC Alternatives Income Fund

By: Bain Capital Credit, LP, as Subadvisor

 

 

  By:  /s/ Andrew S. Viens           Name:  Andrew S. Viens           Title:
Executive Vice President      

 

 


 



 

 

Carl Marks Strategic Investments, L.P.

 

 

 

 

  By:  /s/ James F. Wilson           Name:  James F. Wilson           Title:
 Managing Member      

 

Carl Marks Strategic Opportunities Fund II, L.P.

 

 

 

  By:  /s/ James F. Wilson           Name:  James F. Wilson           Title:
 Managing Member      

 




 

 

Tennenbaum Special Situations IX-O, LP

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

 

 

 

  By:  /s/ David Hollander           Name:  David Hollander           Title:
 Managing Partner      

 

Tennenbaum Special Situations Fund IX-C, LP

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

 

 

 

  By:  /s/ David Hollander           Name:  David Hollander           Title:
 Managing Partner      

 

 

Tennenbaum Special Situations Fund IX, LLC

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

 

 

 

  By:  /s/ David Hollander           Name:  David Hollander           Title:
 Managing Partner      

 




 

 

Tennenbaum Opportunities Fund, VI, LLC

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

 

 

 

  By:  /s/ David Hollander           Name:  David Hollander           Title:
 Managing Partner      

 

 

Tennenbaum Special Situations IX-S, LP

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

 

 

 

  By:  /s/ David Hollander           Name:  David Hollander           Title:
 Managing Partner                

 

Wayzata Opportunities Fund III, L.P.

By: WOF III GP, L.P., its General Partner

By: WOF III GP, LLC, its General Partner

 

 

  By:  /s/ Mary Burns           Name:  Mary Burns           Title:  Authorized
Signatory      

 




 

 

Wayzata Opportunities Fund Offshore III, L.P.

By: Wayzata Offshore GP III, LLC, its General Partner

 

 

  By:  /s/ Mary Burns           Name:  Mary Burns           Title:  Authorized
Signatory      

 




 

 

 

UCC

 

Official Committee of Unsecured Creditors

 

 

   /s/ Douglas H. Mannal        Douglas H. Mannal        Counsel to the UCC    
       

 




 

 

 

INDIVIDUAL CREDITOR PARTIES

 

Marble Ridge Capital L.P.

 

 

  By:  /s/ Dan Kamensky           Name:  Dan Kamensky           Title:  Managing
Partner      

 

 

 


 



 

 

 

 

Solus Alternative Asset Management LP

 

  By:  /s/ Chris Pucillo           Name:  Chris Pucillo           Title:
 CEO/CIO      

 




 

 

 

MILESTONE

 

The Milestone Aviation Group Limited

 

 

  By:  /s/ Mark England           Name:  Mark England           Title:
 Assistant Secretary       Location:  Dublin, Ireland        

 

 